Case 2:20-cv-07436-FMO-PJW Document 14 Filed 03/01/21 Page 1 of 2 Page ID #:140


 1   PAYTON EMPLOYMENT LAW
     CHANTAL MCCOY PAYTON, ESQ. (SBN: 293215)
 2   CPayton@PaytonEmploymentLaw.com
     HAYON ABDULHAFIZ, ESQ. (SBN: 296486)
 3   Hayon@PaytonEmploymentLaw.com
     3807 W. Sierra Highway, Suite 206
 4   Acton, California 93510
     Telephone: (661) 434-1144
 5   Facsimile: (661) 434-1144
 6 CARTER LAW FIRM, APC
   COREY ALAN CARTER, ESQ. (SBN: 269611)
 7 corey@themainstreetattorney.com
   27240 Turnberry Ln, Ste 200
 8 Valencia, CA 91355
   Telephone: (323) 825-5529
 9 Facsimile: (323) 450-2222

10   Attorneys for Plaintiff Yolanda Van Dyke
11                          UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13    YOLANDA VAN DYKE, an individual, Case No.: 2:20-cv-07436-FMO-PJW
14          Plaintiff,                           STIPULATION AND REQUEST TO
                                                 CONTINUE CERTAIN PRETRIAL
15          v.                                   DEADLINES
16    ALZHEIMERS DISEASE &                       Judge:       Hon. Fernando M. Olguin
      RELATED DISORDERS
17    ASSOCIATION, INC., a Delaware
      Corporation; DOES 1-10, business
18    entities, forms unknown; DOES 11-20,       Final Pretrial Conference: 11.12.2021
      individuals; and DOES 21-30, inclusive,
19                                               Trial:                      11.30.2021
            Defendants.
20

21

22
           TO THE HONORABLE FERNANDO M. OLGUIN, UNITED STATES
23
     DISTRICT JUDGE:
24
           This stipulation is entered into by and between Plaintiff Yolanda Van Dyke and
25
     Defendant Alzheimers Disease & Related Disorders Association, Inc., a Delaware
26
     Corporation by and through their respective counsel.
27
           Whereas, the parties have been unable to select a mediator with availability before
28
                          STIPULATION TO CONTINUE PRETRIAL DEADLINES
                                              -1-
Case 2:20-cv-07436-FMO-PJW Document 14 Filed 03/01/21 Page 2 of 2 Page ID #:141


 1   the current cut-off date of 5/10/2021; and
 2         Whereas, the parties desire to mediate prior to extensive discovery in this case and
 3 the discovery cut-off is also 5/10/2021.

 4         NOW THEREFORE, the parties hereby stipulate through their counsel and request
 5 an Order that:

 6         1) Both the mediation and the discovery cut-off deadlines are moved 3 months
 7            from 5/10/2021 to August 10, 2021;
 8         2) Expert discovery dates are moved 3 months as follows:
 9                a. Expert discovery shall be completed by October 26, 2021;
10                b. Initial Expert Witness Disclosures completed by August 24, 2021;
11                c. Rebuttal Expert Witness Disclosures served no later than September 24,
12                   2021.
13         3) No other dates are to be changed. These changes will not affect the Pretrial
14            Conference or Trial dates currently in place.
15

16         IT IS SO STIPULATED AND REQUESTED.
17
     DATE: March 1, 2021________                    CARTER LAW FIRM, APC
18

19                                                By: ____/s/Corey Carter______________
                                                    Corey Carter, Esq.
20                                                  Attorney for Plaintiff Yolanda Van Dyke
21

22   DATE: March 1, 2021________                    Jackson Lewis
23
                                                  By: ____/s/Arthur K. Cunningham
24                                                  Arthur K. Cunningham
                                                    Nicole M. Shaffer
25
                                                    Attorneys for Defendant
26

27

28
                         STIPULATION TO CONTINUE PRETRIAL DEADLINES
                                             -2-
